IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-60625
                         Summary Calendar


JAMES C. BAKER,

                                         Petitioner,

versus


TRUCK & TRAILER EQUIPMENT COMPANY;
DIRECTOR, OFFICE OF WORKER’S COMPENSATION
PROGRAMS, U.S. DEPARTMENT OF LABOR,

                                         Respondent.

                       --------------------
           Petition for Review from an Administrative
              Decision of the Benefits Review Board
                          BRB No. 01-0778
                       --------------------
                         January 23, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Petitioner claims that his employer’s contributions to his

individual savings plan, pursuant to a collective bargaining

agreement, should be calculated as wages for the purpose of

determining his average weekly wage.

     We find no merit in petitioner’s argument, inasmuch as 33

U.S.C. § 902(13) specifically excludes from the term wages


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60625
                                -2-

“fringe benefits, including (but not limited to) employer

payments for or contributions to a retirement, pension, health

and welfare, life insurance, training, social security or other

employee or dependent benefit plan for the employee’s or

dependent’s benefit, or any other employee’s dependent

entitlement.”   33 U.S.C. § 902(13).   Because the language of the

statute is plain and unambiguous with respect to the specific

dispute in this case, we need make no further inquiry.

     Accordingly, the petition for review is DENIED.